              Case 1:18-cr-00834-PAE Document 439 Filed 03/24/20 Page 1 of 2

                                          L AW O FFICES
                               LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                         * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                              March 24, 2020

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)

Dear Judge Engelmayer:

        On March 22, 2020, I submitted a letter to this Court, asking your Honor to release Daniel
Hernandez from jail and order home confinement due to Mr. Hernandez’s at risk medical condition
and the dangerous spread of the COVID-19. The government opposed my request, arguing that Mr.
Hernandez was procedurally barred from making such a request at this time because he has not
sought an administrative review through the Bureau of Prisons (hereinafter “BOP”). However, given
Mr. Hernandez’s status as a cooperating witness and the government’s continued hold on Mr.
Hernandez as a cooperator, Mr. Hernandez is unable to be in the custody of BOP, and instead, he is
serving his 24-month sentence at a private jail.

       It is somewhat ironic and extremely unfair that, given Mr. Hernandez has provided
substantial assistance to the government and the government maintains a hold on Mr. Hernandez as
a cooperator, the government has effectively prevented him from being a BOP prisoner and the
government now opposes Mr. Hernandez’s release because he has not made an administrative appeal
with BOP. Most inmates with Mr. Hernandez’s 24-month sentence would already be on home
confinement or a half-way house. See 18 U.S.C. §§ 3621, 3624. Title 18, section 3624(c) of the
United States Code requires the Bureau of Prisons to ensure that prisoners serving a term of
imprisonment spend a portion of the final months of that term under conditions that will afford the
prisoner a reasonable opportunity to adjust to and prepare for reentry into the community.

        As a non-BOP prisoner, Mr. Hernandez is incapable of taking any administrative action with
BOP. Mr. Hernandez has done everything that the government has ever asked, and in return, the
government now opposes Mr. Hernandez’s request for home confinement, in an attempt to protect
his health, based upon his inability to perform an administrative function which the government itself
has made impossible.
         Case 1:18-cr-00834-PAE Document 439 Filed 03/24/20 Page 2 of 2



       Therefore, given Mr. Hernandez’s high risk of death or serious complications if he contracts
COVID-19, please issue an order modifying his sentence to allow him to begin home confinement
immediately. New York Governor Andrew Cuomo has stated recently that New York City can
expect a significant surge and spike of coronavirus cases within the next couple of weeks. As stated
today by the Trump coronavirus task force, this country has seen 52,000 COVID-19 cases to date,
with 685 deaths and 144 deaths today alone. Additionally, 60 percent of all new COVID-19 cases
are coming out of the New York City metro area. These tragic numbers are sure to rise in the
coming days and weeks. Mr. Hernandez should not be deprived of something that all other inmates
are guaranteed by statute. Thank you for your consideration. Please contact me if you have any
questions or need any additional information.

                                                     Very Truly Yours,

                                                     LAZZARO LAW FIRM, P.C.

                                                     BY:            /s/
                                                                LANCE LAZZARO


cc.:   AUSA Jonathan Rebold
       via e-mail: jonathan.rebold@usdoj.gov

       AUSA Jacob Warren
       via e-mail: jacob.warren@usdoj.gov

       AUSA Michael Longyear
       via e-mail: michael.longyear@usdoj.gov




                                           Page 2 of 2
